Citation Nr: 1645832	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  10-05 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to March 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia (RO).


FINDING OF FACT

Left ear hearing loss is not shown in service or manifest to a compensable degree within one year from separation, and is not related to the Veteran's military service.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by active military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Moreover, in the case of sensorineural hearing loss, service connection may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Generally, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran served in the United States Marine Corps from March 2003 to March 2008.  Although his military specialty was as a "tactical data systems administrator," the evidence establishes that he served in Iraq.  The Board finds that the Veteran experienced weapons noise exposure during active service.  

In March 2003, an audiogram was conducted shortly after his entry into service.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
25
10
5

In February 2008, an audiogram was conducted in conjunction with the separation examination.  Puretone thresholds showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
25
5
20

On the February 2008 report of medical history completed in conjunction with his separation examination, the Veteran did not report having any hearing loss or ear trouble.

In September 2008, a VA examination was conducted.  The Veteran reported that he began experiencing hearing loss during service beginning around 2006, which manifested as missing parts of conservations.  On the audiological evaluation in September 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
35
50
25
40

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  The VA examiner diagnosed the Veteran with left ear mixed hearing loss.  The examiner opined that the conductive component of the Veteran's left ear hearing loss was due to "stapedial fixation."

An August 2010 VA audiology consult reflects normal hearing acuity in both ears and speech recognition scores were noted to be "excellent" in both ears.  However, the August 2010 audiometric results and speech recognition scores were not numerically reported.  

An audiological evaluation in September 2015, indicated pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
25
20
10

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  The examiner found the VA examiner had normal hearing in the left ear.

In an opinion, the VA examiner stated that there was no hearing loss present clinically or according to VA standards.  There was normal hearing on entrance and separation with no significant shift in hearing greater than normal measurement variability, evidence of no possible permanent damage to the auditory system from conceded noise exposure while on active duty.  However, the VA examiner did not address the September 2008 audiological examination, which reflected a hearing loss disability for VA purposes in the left ear.

In a March 2016 addendum opinion, in response to the question of whether any degree of previously or currently diagnosed left ear hearing loss is related to his military service, the VA examiner stated:

There is no current diagnosis of clinical hearing loss in either ear.  Mixed hearing loss in 2008 in the right ear is less likely as not due to event [sic] in military service.  There is normal hearing at termination exam of 2/2008 and . . . temporary conductive components of hearing loss are not caused by excessive noise exposure.

The Board notes that the VA examiner referred to the "right ear."  However, as the opinion was a direct response to a question about the etiology of left ear hearing loss, the rest of the opinions referred only to the Veteran's left ear, and the Veteran was not diagnosed with mixed hearing loss in the right ear in 2008, the Board assumes the VA examiner was referring to the left ear.

The examiner further opined that the audiometric test results of 2008, indicating a mixed hearing loss, were possibly accurate at the time.  The examiner noted that a conductive component was often temporary or fluctuating and in this case the hearing had returned to normal by the August 2010 VA examination and was still normal at the 2015 VA examination.  The VA examiner stated that results could be accurate or inaccurate at the time, but the diagnosis of a mixed hearing loss in the left ear is no longer accurate.

The VA examiner stated:

Audiology evidence from military service to present indicates normal hearing with the exception of a mixed temporary hearing loss at QTC exam of 2008.  All exams prior to and since the 2008 QTC exam indicates [sic] normal hearing in both ear[s].  Currently there is no hearing loss as of 9/2015 in either ear.  Without knowing etiology of conductive component present in 2008 it is impossible to give [the] reason for resolution.  Examiner at 2008 exam stated most likely due to stapedial fixation but I am unable to find any ear pathology diagnosed in problem list in CPRS.  There are numerous etiologies of conductive components such as cerumen blockage, Eustachian tube dysfunction causing negative or positive middle ear pressure, fluid behind the eardrum, [Tympanic Membrane perforation], etc.  Most of these are temporary and can self-resolve or resolve with treatment.  Resolution occurred at some point between 2008 C&P and 8/2010 VA exam.  

After a review of the record, the Board finds that the preponderance of the evidence is against the claim for service connection for left ear hearing loss.  To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  A current disability exists if the diagnosed disability is present at the time the claims filed or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The September 2008 VA examination indicated the Veteran had a left ear hearing loss disability.  However, the Veteran's subsequent VA audiological examinations from August 2010 and September 2015 indicate normal left ear hearing.  The March 2016 VA examiner opined that the diagnosis in 2008 of left ear hearing loss is no longer accurate, and the diagnosis was temporary.  The VA examiner further opined that the temporary mixed hearing loss in 2008 was "less likely as not" due to noise exposure in military service.  The audiologist considered all of the evidence of record, to include the Veteran's statements.  A complete rationale for these findings was provided, and therefore, the Board finds this opinion to be highly probative.  The separation examination report did not show a left ear hearing loss disability.  Based on the March 2016 VA examiner's opinion, the Veteran did not have a chronic left ear hearing loss disability during the period on appeal, but rather a temporary disability.

Further, the evidence does not show left ear hearing loss to a compensable degree within one year of discharge from active duty.  Although the September 2008 VA audiological examination results show the Veteran had left ear hearing loss for VA purposes, the results do not show hearing loss warranting a compensable rating.  See 38 C.F.R. § 3.385; 4.85 (2015).  Applying the results of the audiological test in 2008 to Table VI, a designation of Level I is warranted.  38 C.F.R. § 4.85.  Applying the results to Table VII and assigning a designation of Level I to the right ear, which is not service-connected, would warrant a noncompensable rating.  Id.  Consequently, the Veteran did not have left ear hearing loss manifest to a degree of 10 percent or more within one year from the date of termination of service, and accordingly hearing loss shall not be presumed to have been incurred or aggravated in service.  See 38 C.F.R. §§ 3.307, 3.309.  

While the Veteran believes that he has left ear hearing loss that is related to his military service, he is not shown to have specialized training sufficient to render such an opinion as to the diagnosis or etiology of any left ear hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As such, his statements are not competent evidence as to the diagnosis or etiology of any left ear hearing loss.  

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for left ear hearing loss, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


